Joshua Atwater plaint. agt George Pearson Defendt in an action of the case upon a reveiw of a judgemt granted agt the sd Atwater plaint. at a County Court held at Boston the 28th of Aprill. 1668. for costs of Court to bee paide unto the Defendant in the sd case which was then the abouesd Pearson & the sd costs of Court being three Shillings & ten pence & other due damages according to At*584tachmt Dat. the 17*h of Febry 1674 . . . the Jury . . . founde for the plaint. Fifteen pounds one Shilling ten pence in mony damage & costs of Court being 27s 4d
Execucion issued May: 31° 1675.